Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 2, 2019

                                            No. 04-19-00650-CR

                                    IN RE Henry Gerald VICHIQUE

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On September 20, 2019, relator filed a pro se petition for writ of mandamus complaining
of the trial court’s decision to deny him a hearing on his “petition.” This court concludes relator
is not entitled to the relief sought and the petition for writ of mandamus is denied. See TEX. R.
APP. P. 52.8(a).

        It is so ORDERED on October 2, 2019.


                                                                      _____________________________
                                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2019.

                                                                      _____________________________
                                                                      Luz Estrada, Chief Deputy Clerk




1
  This proceeding arises out of Cause No. CC616922, styled The State of Texas v. Henry Gerald Vichique, pending in
the County Court at Law No. 13, Bexar County, Texas, the Honorable Rosie S. Gonzalez presiding.